Title: John Adams to Charles Adams, 10 January 1787
From: Adams, John
To: Adams, Charles


     
      My Dr. Charles
      
       Jany. 10. 87
      
     
     I have recieved with pleasure your letter of the 22d. of octr. and agree with you that the times are such as to make it difficult for a young Gentleman, to determine upon a Profession, yet there is no reason to be discouraged, The Prospect will brighten. I have so well grounded a Veneration for the Law, that I shall never discourage any of my sons from pursuing the study of it, if their Genius and disposition incline them in favour of it. You should well consider that it is an arduous, studious and labourious course of Life, and will require the exertion of all your faculties. Think of it well enquire maturely and decide for yourself, if your final resolution should be in favour of it, I will do my utmost to assist you in your Preparations and Progress, if my Life should be spared. I hope you will apply yourself to your Studies and Business, and have less interruption from public avocations than your father has had. A Lawyer, who confines
      himself to his practice and is careful to preserve his honor Intigrity, Humanity, Decency, and Delicacy, may be as happy and useful a Citizen as any in society. But ambition will be his ruin. Launching into public Life even from Patriotism, will destroy his happiness, and not probably increase his real usefulness.
     
      My Love to your worthy Brothers, and believe me anxious for the good Behaivour as well as success of all of you. Yours affect.
      J. A.
     
    